The indictment preferred by the grand jury against this appellant contained two counts. The first charged that he did make, manufacture, or distill alcoholic or spirituous liquors, etc., and count 2 charged him with the possession of a still, etc., to be used for that purpose.
Upon arraignment of the defendant, he interposed a plea of guilty to the charge contained in the second count of the indictment. Judgment of conviction was accordingly pronounced and entered, from which appellant took an appeal, notwithstanding his plea of guilty. The appeal is manifestly for delay, as no point of decision is presented or apparent. Let the judgment stand affirmed.
Affirmed.